                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

DAVID MAYS,                                    )
                                               )
       Plaintiff,                              )
                                               )           No.:   3:16-cv-00157
v.                                             )                  REEVES/GUYTON
                                               )
CPL JOHNSON and CHRIS BAKER,                   )
                                               )
       Defendants.                             )

                                           ORDER

       For the reasons set forth in the memorandum opinion filed herewith, Defendants’ motion

to dismiss and/or for summary judgment [Doc. 21] is GRANTED, and this pro se prisoner’s civil

rights action, filed under 42 U.S.C. § 1983, is DISMISSED. Because the Court has CERTIFIED

in the memorandum opinion that any appeal from this order would not be taken in good faith,

should Plaintiff file a notice of appeal, he is DENIED leave to appeal in forma pauperis. See 28

U.S.C. § 1915(a)(3); Fed. R. App. P. 24.

       The Clerk is DIRECTED to close the file.

       SO ORDERED.



                                            _______________________________________
                                              _______________________________________
                                             UNITED
                                             U        STATES
                                               NITED STA  ATES DISTRICT
                                                              SD ISSTRICCT JUDGE


       ENTER:

ENTERED AS A JUDGMENT

 /s/ JOHN L. MEDEARIS
     CLERK OF COURT
